Citation Nr: 0531434	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent disabling for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned an initial 30 percent rating.  While 
the claim was pending, the RO issued an increased an initial 
50 percent rating for PTSD in a May 2004 rating decision.  
The veteran continued to express disagreement with this 
rating.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held at the RO in 
September 2005.  A transcript of the hearing has been 
associated with the claims folder.     

In November 2005, a motion to advance this appeal on the 
docket due to hardship, was granted.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (c) (2005).    


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's PTSD has been manifested primarily by 
anxiousness, nightmares, anger and irritability, sleep 
disturbance, depression, and social isolation, but with no 
evidence of a thought disorder and Global Assessment of 
Functioning (GAF) scores ranging from 38 to 60, but generally 
around 41 to 45.

3.  The veteran is over 59 and has not been employed since 
1989.  

4.  The veteran's service-connected PTSD disability is of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 70 percent evaluation, but no 
higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2005).

2.  With resolution of reasonable doubt in favor of the 
veteran, the criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Increased Rating

The veteran contends that his PTSD is more severe than 
currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

In this case, the veteran had appealed a May 1997 rating 
decision that denied entitlement to service connection for 
PTSD to the Board, which after remanding the matter in July 
2000, granted service connection for PTSD in January 2004.  
In a March 2004 rating decision that implemented the Board's 
decision, the veteran was granted service connection for PTSD 
and a 30 percent rating was initially assigned from May 13, 
1998, the date of initial entitlement.  The veteran disagreed 
with this decision and appealed it.  While the appeal was 
pending the RO granted a 50 percent increased rating by 
decision dated in May 2004, effective the date of initial 
entitlement.  

VA records from 1990 through 1996 involved treatment for 
alcohol abuse, drug abuse and complaints of depression 
associated with the drug abuse.  A hospital record for the 
period from June to July 1995 indicate the veteran's chief 
complaint to be an addiction to crack cocaine since 1989 and 
gave a history of having started using crack after he lost 
his job.  He was assessed with cocaine dependence, major 
depression in remission and his GAF of the past year was 55 
and current year was 1970.  

A December 1997 record of VA appointment gave a diagnosis of 
prolonged PTSD, but gave no indication as to its severity.  A 
May 1998 Vet Center record reflected that the veteran was 
referred for sexual trauma counseling and reported symptoms 
of nightmares, sleep disturbance, depression, unresolved 
anger, memory loss, concentration difficulties, isolation, 
intrusive thoughts and inability to maintain a healthy 
relationship.  He also reported using substances to self 
medicate and suffered anxiety and depression on a daily basis 
so severe it required medication.  

The report of a May 1998 VA examination related a history of 
the veteran's inservice stressors including attempted sexual 
assault and beatings by fellow soldiers while in Vietnam and 
another physical assault by a soldier, including being shot 
in the spine by a nail gun by a sergeant while serving in the 
National Guard in 1983.  

On mental status examination, he refused to talk about his 
traumas except in a professional situation.  He avoided 
movies with violence and avoided newscasts and newspaper 
accounts with violence.  He had troubling intrusive thoughts 
daily and complained of nightmares about three times a week 
involving his attacks.  On his return from Vietnam, he found 
he lost interest in playing Bingo and going to church and in 
reading and going to nightclubs.  He couldn't trust people 
any longer and got along with them poorly.  He complained of 
feeling insecure and angry and could not trust people, 
especially on the job.  He didn't want to have any 
friendships with them, but complained that people at work 
were nosy and wanted to know about his past.  He indicated 
that he would get angry, quarrel and get fired.  He was noted 
to have attended a nursing school after he got out of the 
military and got a LPN diploma in 1969.  He worked on and off 
as a nurse for five years, but would get into quarrels with 
people and would get fired.  Then he would be rehired, work 
for a month until the same thing happened.  He gave up 
nursing and worked at the VA as a medical clerk, but these 
problems followed him there.  He would become annoyed and 
angry with people questioning him, would quarrel, be fired 
and then rehired.  All in all he worked there for three years 
until 1989.  Since then, he has not worked at all.  

Regarding his PTSD symptoms, he would not talk about his 
experiences and did have intrusive thoughts and nightmares.  
He installed extra locks and deadbolts on the place he had 
lived and locked all the locks from the inside so that if an 
intruder had gotten in the house he wouldn't be able to get 
out.  He currently lived in a boarding house and found 
himself looking out the windows many times during the day to 
check for prowlers.  He would always sit against the wall if 
he could choose a seat and indicated that his reaction to a 
sudden noise would be to "jump and holler and scream at the 
person who made the noise."  He endorsed a number of 
depressive symptoms with crying four times a week, low energy 
level, poor sleep, early morning awakening, cognitive 
deficits and a complete lack of interest in sexual relations.  
He indicated that suicidal thoughts caused admission to the 
VA medical center in November through December of 1997, but 
since then, he has not had any thoughts.  He could not 
remember the medication he was now getting.  He indicated 
that he has made a friend in the domiciliary.  He denied any 
hobbies and denied brooding.  He was noted to have been 
dependent on cocaine since 1989 and had been in at least 
three substance abuse treatment (SAT) programs.  This time he 
indicated that he was addicted to the meetings and was clean.  
There was no psychotic response elicited.  The Axis I 
diagnosis was PTSD, dysthymic disorder, cocaine dependency.  
His GAF score was 50.  

A June 1998 VA examination report related the veteran's 
inservice stressors involving being subjected to assaults.  
His post-service history of having worked in nursing after 
getting his degree in 1969 reflects that he worked in several 
nursing homes and hospitals but could not hold a job for more 
than 9 months.  He indicated it was not widely accepted for 
him to be a male nurse at the time.  He stated that he was 
fired often due to communication problems.  He also related 
the history of the assault with the nail gun when he served 
with the National Guard between 1979 and 1983.  He gave a 
history of having lost his job in 1989 and subsequently using 
crack cocaine and remained addicted until December1997 when 
he was treated at the SATP.  He was still involved in 
aftercare and NA meetings.  

On mental status examination, he was casually but neatly 
dressed.  He was alert and oriented to person, place and 
time.  His speech was of normal rate and volume.  Thought 
associations were coherent and relevant.  Psychomotor 
activity level was normal.  He described his mood as 
"anxious."  His affect was appropriate to the situation.  
He reported occasional suicidal ideation, but no plans or 
intent.  When specifically asked about hallucinations and 
delusions, he reported none.  Attention and concentration 
were adequate.  Judgement and insight were good.  
Intellectual functioning appeared average.  

The veteran was administered a battery of tests during this 
examination.  Findings from these tests included a profile 
suggesting he was likely to be worried, agitated and tense.  
He was likely to have sleep problems, difficulties with 
attention and concentration and frequent rumination about his 
problems.  He was likely to be socially uncomfortable and 
exhibit poor social skills.  He was likely to be chronically 
stressed, with an increase in withdrawal and agitation as 
stress levels increased.  He was viewed as likely to have 
difficulty forming close, personal relationships with others 
and as a result, relationships may be absent.  His test 
scores also revealed a moderate to severe level of 
depression.  His personality assessment suggested that he was 
experiencing a considerable amount of anxiety and anger and a 
moderate to severe level of depression.  In summary he was 
noted to have stressors and symptoms that supported a 
diagnosis of PTSD.  He also had a number of depressive 
symptoms.  The Axis I diagnostic impression was PTSD, 
dysthymic disorder and cocaine dependency.  His GAF was 55.  

VA records from February 1999 reflect the veteran was seen 
with complaints of feeling angry and anxious.  He denied 
suicidal plans but admitted ideation.  He complained of 
nightmares and flashbacks, as well as insomnia.  

VA treatment records from 2000 reveal that in January 2000, 
he was not doing well at all.  He started reading papers he 
brought with him to the treatment center regarding his PTSD 
stressors and symptoms.  He was described as having a lot of 
anger and anxiousness and still felt harassed at times.  He 
was taking medication for his symptoms.  The treating 
physician viewed him as preoccupied with his mistreatment.  
Objective findings in January 2000 revealed him to be alert 
and oriented, with speech normal in rate and volume.  His 
mood was upset.  His affect was agitated and thought process 
was logical goal oriented.  He gave a lengthy story about his 
treatment in 1981 including court martials, AWOL.  His 
thought content was negative for suicidal and homicidal 
ideations. He was somewhat paranoid and hypervigilant 
especially around crowds and males.  The assessment in 
January 2000 was PTSD, depression NOS and cocaine addiction.  
Medications were prescribed.  

A March 2000 treatment record indicated that the medications 
seemed to be helping and he was sleeping good, but he still 
had flashbacks during the day and his concentration was bad.  
He complained of being easily angered and getting an 
overwhelmingly hopeless feeling every now and then. His 
interest was not good but self esteem was improving.  His 
energy level was down and he slept during the day.  Others 
told him he looked depressed.  He denied any thoughts of 
death or wanting to die.  Another treatment note from March 
2000 described the veteran as living an active drug free 
life.  His mood was up and he was very verbal.  He had a 
limited income, but was able to manage his money and had good 
insight into his problems.  He was noted to attend AA groups 
and volunteer with the VA.  In April 2000, he was noted to 
continue to volunteer with the VA.  His GAF score was 50.  In 
May 2000 he was regarded as stable and was noted to have a 
GAF score of 60.  

A June 2002 VA examination included a review of the claims 
file and the examiner noted the records to generally give a 
diagnosis of PTSD.  The examination addressed in detail the 
stressors triggering his PTSD.  The veteran also gave a 
history of having difficulty working since getting out of the 
reserves and had not been able to work since 1989.  It was 
somewhat difficult to assess why the veteran was not able to 
work, but he claimed he had difficulty getting along with 
people and felt that any job he took was going to end up in 
some form of harassment.  He claimed to be fearful that he 
was going to get injured again like he did in service and 
said he almost never left the house.  When he did leave, he 
was very cautious because he felt he was going to be 
attacked.  He was noted to be involved in a narcotics 
anonymous program and did volunteer work at the VA which he 
enjoyed, but felt he could not go back to work.  He 
complained of still having nightmares of the attack almost 
nightly and would wake up very anxious and angry.  He said he 
had difficulty focusing his attention and could not 
concentrate on anything.  He was very forgetful and worried a 
lot.  He said that he thinks about his problem every day.  He 
had problems sleeping and took medication for that.  

He complained of feeling anxious and was withdrawn from 
people, not as outgoing as he had been in the past.  He said 
he used to be very involved with people and enjoyed life, but 
did not do that now.  He felt depressed a great deal of the 
time.  He felt sad and down and endorsed feelings of 
worthlessness and helplessness in controlling his 
difficulties.  He stated that he has never been suicidal; 
however the examiner noted a report in his file in which he 
had felt suicidal but never attempted it.  He had very few 
things he enjoyed doing and got very little out of anything 
other than just going to work as a volunteer and going to NA 
meetings.  His only relationship with people that he would 
call friends and people from the NA program.  He used to 
enjoy attending church when younger, but no longer attended 
except on very rare occasions.  The quality of his peer 
relationships at this time was obviously very poor.  
Essentially, his only relationships with other people were 
with his NA program and volunteer work.  Otherwise, he had 
very little contact with anyone.  The examiner described the 
veteran as a loner, who had no family now since his mother 
died years ago.  He complained of continued flashbacks 
whenever he sees someone in the service or wearing fatigues.  
He claimed that even thinking about his problems or the 
filing of his claim caused flashbacks.  He remained quite 
angry about them at this time.  He reported having relatively 
few things he enjoyed aside from watching television at home 
and stayed to himself most of the time.  He did a little 
cooking, but had no cooking facilities where he stayed.  He 
bought his food from a woman who lived nearby.  Otherwise his 
day consisted mainly of staying home during times he is not 
at the VA volunteering or at the NA.  He did not like to 
watch violence on TV as this would precipitate nightmares.  
His post military social adjustment was described as somewhat 
problematic and were mainly related to his being attacked in 
the Reserves.  He did a legal history of jail for drug abuse.  
The veteran's employment history was described as very poor 
in the June 2002 VA examination and he was noted to have said 
he hadn't worked since 1989.  The examiner was unable to 
determine the kind of work he had done prior to 1989.  The 
degree and quality of social relationships was described as 
very poor.  He had very few activities and leisure pursuits.  

Mental status examination revealed the veteran to be pleasant 
and cooperative.  His sensorium was intact and he was fully 
oriented.  His mood appeared to be somewhat depressed at 
times but he did not cry.  His affect was appropriate.  He 
denied any psychotic symptoms such as hallucinations, 
delusions, referential thinking or paranoid ideas.  He gave a 
history of problems with cocaine, mainly crack, in the past, 
but denied a drug problem with any other drugs.  In summary, 
the veteran did show several significant PTSD symptoms.  He 
still had nightmares about some attacks in the service.  He 
had been under a great deal of stress in trying to get any 
resolution about those problems.  He has become somewhat 
paranoid in that he expected those problems to resurface now 
and this was one of the reasons he was so withdrawn to home 
at this time.  He was fearful of getting attacked again and 
was reluctant to get out particularly at night.  He was quite 
depressed.  He felt somewhat helpless and overwhelmed.  
Medication helped some but he obviously continued to have 
considerable difficulty.  He had very poor relationships and 
had some flashbacks which can cause an increase in nightmares 
he has on a nightly basis, particularly if he doesn't take 
trazodone.  When taking the trazodone he had fewer 
nightmares.  He did have intrusive thinking and claimed to 
think every day about what happened to him in the service and 
Reserves.  He had a great deal of difficulty focusing his 
attention.  There was no indication of dementia and he 
appeared quite bright.  The impression was chronic PTSD, 
moderately severe, with depression.  His GAF was 45.  

Records from 2002 to 2003 reflect that the veteran continued 
treatment for PTSD symptoms of varying severity.  Records 
from August 2002 reflect the veteran to have been anxious, 
nervous and worrying.  He was preoccupied with the results of 
his VA examination.  He also had some mild depression.  His 
GAF score was 45 in August 2003.  He continued to have a GAF 
of 45 in October 2002, when he expressed being upset over 
denial of his claim.  He exhibited symptoms of being 
depressed and emotionally labile, with complaints of more 
nightmares and of being more upset over the incidents in the 
military.  A later record from October 2002 revealed that he 
was still upset over the denial, but his GAF score improved 
to 55.  He continued to have a GAF score of 55 according to 
records through February 2003, although he persisted with 
nightmares and stress and in February 2003, appeared to be 
agitated and nervous.  By March 2003, his GAF score dropped 
back down to 45, with complaints of continued nightmares and 
running thoughts.  Later in April 2003, his GAF score was 50, 
although he continued to show feelings of frustration and 
anger.  In May 2003, he was worried and anxious and discussed 
an upcoming VA hearing.  His GAF was 45 at this time.  By 
June 2003, his GAF was 50, and he reported continued 
nightmares and anger.  He continued with a GAF until mid 
August 2003, when it again dropped to 45 and he was noted to 
be agitated and frustrated, with complaints of sleep problems 
as well.  He continued to have a GAF score of 45 in September 
2003.

In October 2003, the veteran was hospitalized at the VA after 
he expressed suicidal ideas.  The physical examination 
revealed him to be alert, cooperative with good rapport and 
logical thought processes.  Although suicidal, he denied 
homicidal or psychotic thought.  His GAF score was 55.  He 
was discharged to the domiciliary in October 2003 and later 
treatment notes from the same month revealed a GAF score of 
50 and 45 respectively, with ongoing complaints of 
anxiousness and worry.  A November 2003 record revealed the 
veteran's worries about his pending claim to reach the level 
of near paranoia and a GAF of 45 was given.  He persisted 
with a GAF of 45 in records from December 2003 and January 
2004, with persistent anxiety, irritability, despondent mood 
and distrustfulness shown.  In February 2004 he was seen to 
be elated that his claim had been approved, but was still 
nervous and easily upset.  His GAF score was 50.  However, in 
March 2004, he complained of nightmares every night, having 
increased in frequency and severity, with complaints of 
waking up anxious and angry.  He indicated that he almost 
never left the house out of fear of attack.  His GAF score 
was 38 in March 2004.  

The report of an April 2004 VA examination revealed his 
complaints since his most recent VA examination.  He related 
having last worked in 1989.  He reported having to stop work 
due to his difficulty with anger.  In addition, he reported 
that it was very stressful to deal with the phone ringing all 
the time and dealing with so many people.  He also indicated 
some coworkers reminded him of the individuals who assaulted 
him in service.  He reported that he had previously held 9 
different jobs and had many of these same problems.  He 
reported receiving treatment for his PTSD symptoms at the Vet 
Center and VA.  His records were noted to show a psychiatric 
admission in October 2003 due to severity of his depressive 
symptoms and exacerbation of PTSD symptoms.  He reported that 
he has maintained sobriety for the past seven years, but 
since he stopped using, he was no longer able to numb his 
symptoms of PTSD.  He currently reported taking three 
medications for PTSD.  He did not note any significant 
improvement on the medications.  He reported sleeping three 
hours a night at most and found that he often awakens angry 
and confused.  He reported being "obsessed" with his 
experiences and had frequent intrusive memories and 
nightmares of his assault.  He also reported avoiding going 
out at night for fear of something bad happening to him.  He 
also reported that whenever he is out and comes across 
anything he views as a potential weapon, such as broken 
glass, he will throw it away.  

He reported having essentially no meaningful friendships and 
did not socialize.  He has never married and had no children.  
He reported that he used to enjoy attending movies and 
reading, but has lost interest in these activities.  He also 
reported a decrease in his concentration and indicated that 
he loses his train of thought easily.  He reported that in 
group sessions he missed what people were saying.  He 
described himself as very irritable and this was confirmed in 
his medical records.  He reported that when he was in the 
domiciliary for three months, the other roommates told him he 
would yell stop in his sleep.  He reported an exaggerated 
startle response.  He also indicated that sounds of planes 
overhead would remind him of his experiences.  He avoided 
news coverage of events in Iraq and noted that sights of 
burning tucks would bring back memories of Vietnam.  He 
admitted to suicidal ideation and felt as if it were all 
over.  He reported feeling helpless and hopeless.  However he 
often held out hope that the next day would be better.  He 
questioned his own behavior and wondered why he didn't stand 
for himself.  He indicated that he worked as a volunteer at 
the Nursing home in the VA.  He indicated that his 
responsibilities were limited and that he did it primarily to 
get out of the house.  He reported that he had not set foot 
in a mall for six years.  He felt as if all his problems were 
going to kill him and noted smoking more.  He reported his 
memory as being bad and that he would often forget whether he 
bathed or brushed his teeth.  He also reported having to 
write down appointments and tape them to his door in order to 
remember.

On mental status examination, he arrived early and was neatly 
and cleanly dressed and showed good personal hygiene.  He was 
pleasant and cooperative during the examination, but did 
appear to become irritable on a few occasions, especially 
when the examiner asked him to clarify a few points.  His 
mood was anxious and dysphoric.  His affect was flat.  
Thought content and processes were within normal limits.  
There was no evidence of delusions or hallucinations.  He 
maintained eye contact throughout the session.  There was no 
inappropriate behavior noted.  He admitted to suicidal 
ideation without current intent.  He denied homicidal 
ideation.  He was able to maintain personal hygiene and 
perform ADL's.  He was alert and oriented times four.  There 
was no evidence of gross memory loss or impairment.  His 
speech was linear and coherent.  His speech was of normal 
rate and volume.

The assessment was that the veteran continued to meet the 
criteria for a diagnosis of PTSD, with symptoms such as 
frequent recurrent intrusive memories, physiological and 
psychological reactivity to reminders of his trauma, avoidant 
thinking, diminished interest in activities he previously 
enjoyed and feelings of detachment from others.  He also 
endorsed feelings of a foreshortened future, difficulty 
sleeping, irritability, difficulty concentrating, 
hypervigilance and exaggerated startle response.  He reported 
having abused substances as a way to cope, but having been 
sober for seven years, he reported an increase in symptoms.  
The Axis I diagnosis was PTSD, chronic and his GAF score was 
45.  

The examiner summarized that the veteran's chronic and severe 
symptoms of PTSD have adversely affected his psychosocial 
functioning and quality of life.  His medical records 
revealed that he has undergone intensive therapies using 
different modalities.  However, regardless of his extensive 
treatment, he continued to suffer from dehabilitating 
symptoms of PTSD.  His medical records indicated that his 
group therapy situations caused him to become hostile and 
sarcastic and essentially he has not gained a good deal of 
insight into his behavior.  He reported that since his 
discharge, he held about 10 different jobs and last worked in 
1989.  He stopped working due to his anger and difficulty 
getting along with others.  It was noted during the 
examination that although he was largely pleasant and 
cooperative, he did often become irritable especially at any 
time he felt pressured.  He had essentially no meaningful 
recreational activities, but did volunteer work approximately 
three days a week in very limited capacity.  He reported 
doing this essentially to get out of the house.  He was 
essentially isolated.  At this time, his symptoms appeared to 
fall in the severe range due to his limited response to 
treatment.  His prognosis was very guarded.  He was deemed 
competent to handle his finances.  

VA treatment records from after April 2004 revealed that he 
continued with treatment for his PTSD symptoms.  A May 2004 
treatment note revealed ongoing complaints of flashbacks, 
intrusive thoughts, nightmares and memory disturbances.  He 
was very irritable and short tempered.  His GAF score was 41.  
In June 2004 he continued treatment for persistent PTSD 
symptoms including irritability, memory problems, difficulty 
concentrating, depressed feelings and agitation with his GAF 
score varying between 38 and 45.

A July 2004 psychiatry progress note revealed PTSD complaints 
of intrusive thoughts, flashbacks and nightmares.  He was 
having a lot of free floating anxiety and loss of 
concentration and memory even during conversation.  He was 
hypervigilant and somewhat paranoid of the government.  He 
reported frequent suicidal ideations weekly.  He got 
depressed over his nightmares and stated he couldn't follow 
simple instructions on jobs.  He could get easily frustrated 
and irritable over simple situations.  He had not worked for 
the past 15 years and has not been able to keep jobs for the 
past 10 years.  At present he isolated himself socially and 
stayed at home except for AA meetings and volunteer work.  He 
reported taking medication and treatment at the Vet Center's 
PTSD program.  He was not having much improvement in his 
condition.  He was unable to work or obtain gainful 
employment due to his PTSD symptoms, in this physician's 
opinion.  His GAF score in July 2004 was 43 in another 
treatment record, which revealed him to be very bitter and 
agitated.  

VA records reflect that the veteran was hospitalized between 
August and September 2004 for continued PTSD symptoms, 
including nightmares 5 to 7 nights a week, intrusive thoughts 
of the beatings about several times a day every 3 to 5 days, 
feelings of hopelessness about the future more often than 
not, daily.  He had a tendency to isolate himself and avoid 
social interaction most days except for his NA meetings about 
2 to 3 times a week.  He had daily episodes of excessive 
worry about being revictimized.  His GAF on admission was 40.  
After treatment, his GAF on discharge in September 2004 was 
50.  

A September 2004 letter from the veteran's psychiatrist 
contained an opinion that the veteran's PTSD symptoms 
continued to render him unable to work.  The severity of his 
condition continued to cause significant distress and 
impairment in social, occupational and interpersonal areas of 
functioning.  A November 2004 treatment note cited ongoing 
complaints of flashbacks, nightmares, memory problems and 
hopeless feelings and gave his GAF as 41.  

VA records from 2005 reflect continued treatment for severe 
PTSD symptoms.  In February 2005, he continued to struggle 
with flashbacks, intrusive thoughts, nightmares and memory 
disturbances.  He remained hypervigilant to external stimuli 
and avoided crowds.  He kept to himself and avoided other 
people.  He was irritable and easily angered.  He indicated 
that he had stopped volunteering serving coffee at the VA and 
felt unappreciated.   His GAF in February 2005 was 38 and 
continued to be 38 in records through April 2005.  In May 
through June 2005, his GAF score was 41 and he continued to 
endorse the same symptoms as shown in February 2005.  In July 
2005 on followup he continued to do about the same, and 
expressed being very depressed about receiving no word about 
his increased rating claim.  He appeared to be very anxious 
and nervous, picking at his head during the session.  He kept 
to himself except for clinic appointments.  He continued to 
be depressed about his current living situation and claim 
status.  His axis I diagnosis was PTSD, sleep disturbance, 
depression, anxiety and his GAF was 41.  Also in July 2005 he 
reported horrific nightmares of being attacked.  

A September 2005 treatment record reflects that the veteran 
was presently living in a van, as his apartment had been 
flooded by the hurricane and he did not want to return to the 
apartment because of the mold.  He indicated that he had met 
the president and was excited by that.  He continued to be 
very agitated by the fact that he had not heard from his 
claim.  Objective examination in September 2005 revealed his 
behavior to be cooperative but nervous.  His mood was 
pleasant but depressed.  Speech was fast production and 
organized.  Eye contact was good and he was adequately 
groomed, and casually dressed.  There was no evidence of 
delusions, suicidal ideation or homicidal ideation.  His 
concentration and memory was poor.  The diagnosis was PTSD, 
sleep disturbance, depression and anxiety.  His GAF was 41.  

The veteran testified at his September 2005 hearing that he 
was currently having flashbacks, nightmares, lack of 
concentration, hypervigilance and forgetfulness.  He 
testified that he was currently receiving VA treatment for 
his PTSD and was taking several medications for it.  He 
testified that he was no longer able to work due to his PTSD 
symptoms and had not worked since 1989.  He testified that he 
has had suicidal thoughts as recently as a week before the 
hearing.  He testified that he was now living in a van that 
his neighbor let him use, as his apartment was destroyed by 
the hurricane.  He testified that he preferred sleeping in 
the van, rather than go to a shelter because he could not 
deal with shelters.  

A review of the evidence reveals that overall, the degree of 
social and occupational impairment caused by the veteran's 
PTSD symptoms clearly meets the criteria for an initial 70 
percent rating.  Although the May 1998 VA examination gave a 
GAF score of 50 and the June 1998 examination gave a GAF 
score of 55, the examiners also described the veteran's 
symptoms as moderate to severe.  These symptoms were 
described as including intrusive thoughts, nightmares, 
hypervigilance, increased startle response, cognitive 
deficits and depressive symptoms and were said to result in 
social isolation as well as causing major problems in 
maintaining employment.  The records thereafter reflect the 
symptoms fluctuating in severity and generally trending 
towards increased severity, with continued complaints of 
nightmares, flashbacks, insomnia and anxiety shown in VA 
records from 1999 and 2000 although GAF scores were shown to 
50 and went up to 60 in April and May of 2000.  

However, in the June 2002 VA examination, his GAF score was 
45 and he complained of having very poor relationships and 
was withdrawn mainly to his house due to anxiety about being 
attacked if he left.  The treatment records from 2002 to 2003 
revealed GAF scores between 45 and 55, but more prominently 
were around 45, with continued symptoms of anxiety, 
depression, sleep problems, nightmares and intrusive 
thoughts.  He also was hospitalized in October 2003 for 
suicidal thoughts.  His GAF score dropped as low as 38 in 
March 2004 and was 45 in the April 2004 VA examination, which 
showed continued symptoms of frequent recurrent intrusive 
memories, physiological and psychological reactivity to 
reminders of his trauma, avoidant thinking, diminished 
interest in activities he previously enjoyed and feelings of 
detachment from others.  The treatment records from 2004 and 
2005 reflect GAF scores to vary from 38 to 50, but were 
generally in the low 40's.  He was again hospitalized for 
PTSD symptoms between August and September 2004.  His PTSD 
symptoms continued to be severe in 2005, with records showing 
GAF scores between 38 and 41, including as recently as 
September 2005 where his GAF was 41.  

The overall evidence reflects that from the time of initial 
entitlement, the veteran's PTSD has resulted in deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms depression, anger, 
anxiousness, nightmares, sleep disturbance, irritability and 
social isolation affecting the ability to function 
independently, appropriately and effectively, as well as 
impaired impulse control (such as unprovoked irritability 
with periods of violence) and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name. There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Although he was hospitalized for suicidal 
intentions in October 2003, and again between August and 
September 2004 he progressed through the treatment programs 
and upon discharge each time was determined to be 
psychologically stable.  Therefore, the Board concludes that 
the veteran's PTSD does not meet the criteria for a 100 
percent schedular evaluation.  Diagnostic Code 9411. 38 
C.F.R. 
§ 4.7 (2005).

TDIU

The veteran was noted to have raised a claim for entitlement 
to a total disability rating on the basis of individual 
unemployability due to service connected disabilities (TDIU) 
in a July 2004 statement.  Although a claim of entitlement to 
a total disability rating on the basis of individual 
unemployability due to service connected disabilities (TDIU) 
has yet to be adjudicated by the RO, the veteran has 
continued to argue entitlement to TDIU via his contentions as 
well as via his evidence submitted.  The Board has determined 
that such a claim may be inferred from the record in this 
case.  In Roberson v. Principi, 251 F.3d 1378 (2001) the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) discussed what is required to establish an 
informal claim for TDIU.  In substance, the Federal Circuit 
held that, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
then consider whether the veteran is entitled to TDIU.  
Accordingly based on the facts of this case, the Board finds 
that an ongoing claim of entitlement to TDIU can reasonably 
be inferred.  Therefore, the Board has jurisdiction over this 
issue.  Although issue was not adjudicated by the RO, it is 
not prejudicial to the veteran if the Board adjudicates the 
TDIU claim, in light of the favorable outcome of this matter.

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340. In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2004).  A total disability rating may 
also be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD and the by this 
decision, the Board has granted a disability rating of 70 
percent.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service- 
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows he was 59 years old in 2004, and would currently 
be around 60 years old.  Evidence of record reflected that he 
has not worked since 1989 and that the reason for his 
unemployment has been that his persistent PTSD symptoms 
resulted in major conflicts with coworkers, causing him to 
lose his job after a short period of time.  

Given the May and June 1998 VA examinations findings of PTSD 
symptoms described as "moderate to severe" with symptoms 
shown to have caused multiple firings from jobs in the past 
with no work since 1989 and given the overall record of PTSD 
symptoms shown to have increased in severity, with a 
psychiatrist's opinion in July 2004 stating that the veteran 
was unable to work or obtain gainful employment due to PTSD 
symptoms, the Board resolves reasonable doubt in the 
veteran's favor on this issue.  The Board concludes that the 
preponderance of the evidence supports the claim for a total 
disability rating based on individual unemployability due to 
service-connected PTSD.  Accordingly, entitlement to a total 
disability evaluation based on individual unemployability is 
granted.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD symptoms have remained consistent over the appeal 
period.  Based on the record, the Board finds there is no 
need to consider a staged rating as per Fenderson.  

VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of these issues which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified. 



ORDER

An initial schedular evaluation of 70 percent, but no more, 
for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


